Citation Nr: 0913895	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right thoracic spine 
disorder, claimed as curvature of the spine, to include on 
the basis of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 9, 1979 to 
January 29, 1980.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 2005 
rating decision of the VA Regional Office (RO) in Reno, 
Nevada that denied service connection for an upper back 
disorder.  The Veteran subsequently relocated to within the 
jurisdiction of the VA Detroit, Michigan RO from which his 
appeal continues.

The Veteran was afforded a videoconference hearing in 
February 2009 before the undersigned Veteran's Law Judge, 
sitting at Washington, DC.  The transcript is of record.  

During the hearing, the appellant appears to have raised the 
issue of service connection for a post operative low back 
disorder which has not been previously adjudicated.  This 
matter is referred to the RO for further consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that he had no back disability prior to 
service.  He presented testimony on personal hearing in 
February 2009 to the effect that prior to active duty, he 
played football and engaged in other sports such as wrestling 
and track and had no problems in their execution.  He 
testified that during basic training, the drill sergeant's 
rigorous training methods, including pushing down and sitting 
on his neck and back area, resulted in injury to his upper 
back and that he sought treatment for this.  The appellant 
related that the examining physician had told him he had 
curvature of the spine that would not allow him to continue 
his military career, and that this might have been a pre-
existing condition.  He said that back symptoms had persisted 
over the years after service, and had hindered him in all the 
jobs he had tried to hold.  The Veteran asserted that he was 
released from service on account of back pain.

Review of the Veteran's service medical records discloses 
that he was released from service after little more than 
three months on the basis of erroneous enlistment after being 
determined to not meet fitness standards.  The service 
medical records disclose a disorder other than back pain for 
which he primarily received treatment but it is unclear as to 
what condition precipitated the early discharge.  

The service treatment records do reflect that the appellant 
was seen in December 1979 for lower back pain of one week's 
duration.  Right thoracic scoliosis was diagnosed although it 
was reported that an X-ray of the lumbar spine was negative 
or appeared normal.  In January,1980, it appears that he 
sought treatment in the orthopedic clinic for back complaints 
that were reported to have begun in approximately 1977 while 
playing football.  The condition was determined to have 
existed prior to service for which an L3 profile was advised.  
Upon examination in January 1980 for release from active 
duty, the Veteran noted that he had recurrent back pain.

The Veteran filed a claim for service connection for a back 
disorder, claimed as curvature of the spine, in June 2006.

VA's General Counsel has held that to rebut the presumption 
of soundness at service entrance under 38 U.S.C. § 1111 (West 
2002 & Supp. 2008), VA must show by clear and unmistakable 
evidence (1) that a disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service. VAOPGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003).  

In this instance, while it is unclear as to whether the 
Veteran was released from service due to back pain or another 
disability, the presumption of soundness applies because 
there is no record of a pre-existing upper back disorder at 
the time he entered service. See Doran v. Brown, 6 Vet. App. 
283, 286 (1994). Therefore, VA must determine whether there 
is clear and unmistakable evidence that a back disorder pre-
existed service, and if so, whether the disability was 
aggravated therein.  The Board finds that the current 
clinical record is not sufficiently developed to definitively 
conclude that a back disorder clearly and unmistakably pre-
existed active duty or that it was aggravated thereby.  
Consequently, the Board does not have the requisite 
information to grant or deny service connection for such.  It 
is well established that the VA adjudicator is not free to 
substitute his own judgment for that of an expert.  The Board 
is prohibited from making conclusions based on its own 
medical judgment. See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Therefore, a current VA examination, to include 
a medical opinion, is warranted.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Veteran stated at his hearing in February 
2009 that he had seen a family doctor immediately after 
leaving service and had sought other treatment for his back 
over the years, including from VA beginning in 2003.  Only 
clinical records dating from 2005 are of record.  The 
appellant should thus be contacted by letter and requested to 
provide the names and addresses of any and all practitioners 
he saw for his back in the years after service, including VA, 
as well as authorization to retrieve those records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (20087), and any 
other legal precedent are fully 
complied with. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

2.  The veteran should be 
contacted by letter and requested 
to identify all healthcare 
providers, VA and non-VA, 
inpatient and outpatient who have 
treated him for a back disorder 
since discharge from active duty.  
He should be requested to complete 
and return the appropriate release 
forms so that VA can obtain any 
identified evidence, if not 
already of record.

3.  The appellant should be 
scheduled for an examination by a 
VA orthopedist (who has not seen 
her previously) to determine 
whether a back disorder is related 
to service.  All indicated tests 
and studies should be performed, 
and all clinical findings should 
be reported in detail and 
correlated to a specific 
diagnosis.  The claims file and a 
copy of this remand should be made 
available to the physician 
designated to examine the 
appellant.  A comprehensive 
clinical history should be 
obtained and findings presented in 
a detailed narrative report.

Based on a thorough review of the 
evidence of record and the 
physical examination, the examiner 
should provide an opinion with 
complete rationale as to whether 
it is at least as likely as not 
that a) the veteran has a current 
back disability that is directly 
related to injury in service, b) 
the veteran clearly and 
unmistakably had a back disorder 
prior to entering active duty, c) 
if so, is it at least as likely as 
not that the pre-existing right 
back disorder was permanently 
increased in severity during the 
period of service beyond natural 
progression of the underlying 
disease process, and d) was any 
disease or trauma superimposed on 
a pre-existing congenital/and or 
developmental back process that 
made it worse?  The opinion 
requested should be set forth in 
detail in a narrative report.

In formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008). A copy of the examination 
notification should be associated 
with the claims folder. 

5. The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a 
competent medical opinion.  If the 
report is insufficient, or if the 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


